Reynolds, J.
Appeal -by the claimant from a decision of- the Unemployment Insurance Appeal Board disqualifying claimant from receiving benefits because she voluntarily terminated her employment without good cause (Labor Law, § 593, su-bd. 1, par. [a]). The board has held that claimant, a fashion coordinator but who most recently had been working as a secretary, in quitting her job as a secretary did not terminate her employment for good cause because she desired to return to a job as a fashion coordinator. On the instant record the board could clearly find that claimant was qualified as a secretary, having worked in that position for about a year and thus that her termination of employment was without good cause (Matter of Levin [Catherwood], 22 A D 2d 286, app. dsmd. 15 N Y 2d 1034; Matter of Reiger [Jofan Maintenance Corp.], 17 A D 2d 269; Matter of Sellers [Mays, Inc.], 13 A D 2d 204). Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by Reynolds, J.